Fourth Court of Appeals
                                San Antonio, Texas
                                    November 29, 2017

                                    No. 04-17-00668-CV

                       IN THE INTEREST OF J.N.G. AND C.Y.G.,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01667
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

        Elva Chapa’s notification of late reporter’s record is NOTED. We ORDER Elva Chapa to
file the reporter’s record on or before December 4, 2017. NO EXTENSIONS WILL BE
GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court